Citation Nr: 1539658	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a left foot disorder.  

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a left foot disorder.  

4.  Entitlement to service connection for a back disorder, to include as secondary to a left foot disorder.  

5.  Entitlement to service connection for sinusitis, to include as due to exposure to asbestos and petroleum fuel.

6.  Entitlement to service connection for nosebleeds, to include as due to exposure to asbestos and petroleum fuel and as secondary to sinusitis.  

7.  Entitlement to service connection for anosmia, to include as due to exposure to asbestos and petroleum fuel.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served in the United States Navy Reserve and had periods of active duty from February 1960 to June 1960 and from June 1960 to May 1963.  He also had periods of active duty for training (ACDUTRA), to include from May 12, 1974, to May 25, 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Des Moines, Iowa.  

A videoconference hearing was held before the undersigned Veterans Law Judge at the RO in March 2015.  A transcript of the hearing is of record.  At the hearing, the record was held open for 90 days in order to provide the Veteran with an opportunity to submit additional evidence.  The Veteran later submitted additional evidence in May 2015 with a waiver of the RO's initial consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains documents that are duplicative of the evidence in VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In the decision below, the Board has granted the claim of service connection for a left foot disorder.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left foot disorder, diagnosed as Morton's neuroma, is related to his period of active duty from June 1960 to May 963.  


CONCLUSION OF LAW

The Veteran's left foot Morton's neuroma was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION 

The Veteran has contended that his current left foot Morton's neuroma is related to an incident that occurred during a period of active service when he jumped off of the upper bunk while on a ship and landed on the ball of his left foot on a bolt of the ship.  He stated that he has had continued pain in his left foot since that time.  See, e.g., Brd. Hrg. Tr. at 31; December 2013 VA examination report.      

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for left foot Morton's neuroma.

The Veteran clearly has a current diagnosis of a left foot disorder.  In this regard, the December 2013 VA examiner diagnosed him as having left foot Morton's neuroma.  His service treatment records also show that he injured his left foot during service.  See May 1963 service treatment record (notation that Veteran had a history of an injury to the left foot about 18 months earlier).  Thus, the remaining question is whether there is a relationship between the current left foot Morton's neuroma and the left foot injury in service.  

The Veteran's private treatment records show he complained of chronic left foot pain and that he related the pain to his in-service injury.  See, May 2009 private treatment record.  The Veteran's private physician rendered a diagnosis of a lesion of the plantar nerve and explained that the blunt trauma may have caused a contusion that resulted in scarring of the left forefoot fat pad, which may have contributed to metatarsalgia.  See, August 2010 private treatment record.  

Another private physician submitted a May 2015 statement and opined that the Veteran's current left forefoot pain was more likely than not related to the left metatarsalgia and third metatarsal plantar plate injury from service.  The rationale provided was that there was severe pain with anterior drawer test on the 3rd metatarsal phalangeal joint and prominent third metatarsal head on the plantar aspect of the foot.  

There are also two VA medical opinions addressing the pertinent medical question in this case.  The December 2013 VA examiner rendered a diagnosis of Morton's neuroma and stated that, after careful consideration and review of the medical records, medical examination, most recent medical sources in text and on-line forms, and a reliance on medical expertise, it is at least as likely as not that the left foot disorder is related to the injury that incurred in active military service.  The Board finds this opinion to have high probative value, as it was based on the Veteran's lay statements, a clinical evaluation, the Veteran's medical history, and medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  

In a January 2014 VA addendum opinion, the examiner stated that the claimed left foot disorder was less likely than not incurred in or caused by the claimed in-service injury.  The rationale provided was that there was no evidence of a diagnosis or treatment for a left foot injury during service, that there were no complaints of left foot pain while on active duty, and that the Veteran had normal examinations of his foot from 1955 to 1968, with only one notation of a plantar wart in 1963.  

The Board finds that the January 2014 VA addendum opinion is of limited probative value because it is based on a factual inaccuracy.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (providing that a medical opinion based on an inaccurate factual premise is not probative).  Specifically, the examiner based his opinion on the fact that the Veteran did not complain of foot pain during service and that there was no documentation supporting the Veteran's contention that he had a foot injury during service.  As noted above, the May 1963 service treatment record shows that the Veteran had a history of a foot injury from 18 months prior (i.e. November 1961).  Furthermore, the Veteran and his wife have stated that he complained of foot pain after he separated from service in 1963 and that he was evaluated by a general practice physician within six months of separation.  The Veteran and his wife also stated that he was subsequently referred to a podiatrist and was told to use orthotics, which he has used for approximately 45 years.  See, September 2010 wife statement; Brd. Hrg. Tr. at 38-39.  The Board finds that the Veteran and his wife are competent to report his observable symptoms both in service and thereafter. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Board finds that the January 2014 addendum opinion is of limited probative value.

Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran currently has a left foot Morton's neuroma that is related to his active duty service from June 1960 to May 1963.  Accordingly, service connection is warranted for left foot Morton's neuroma.


ORDER

Service connection for left foot Morton's neuroma is granted.  



REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the remaining claims.  

In regard to the claimed bilateral knee and back disorder, the Veteran's primary contention is that those disorders were caused by or aggravated by his now service-connected left foot Morton's neuroma.  In particular, the Veteran alleged that he has an abnormal gait as a result of his service-connected left foot disability.  See, Brd. Hrg. Tr. at 48-49.  Although the Veteran has been afforded a VA examination to determine the nature and etiology of his bilateral knee and back disorders, an opinion has not specifically been provided as to whether the right knee disorder, left knee disorder, and back disorder were caused or aggravated by the left foot Morton's neuroma.  In light of the foregoing, the Board finds that a VA examination and medical opinion are needed.  

As to the claimed sinusitis, anosmia, and nosebleeds, the Board finds that additional VA examinations are necessary and that additional development is required in order to verify the claimed exposure to the petroleum fumes.  

The Board notes that, claims based on exposure to asbestos require (1) a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion and (2) a diagnosed disability that has been associated with in-service asbestos exposure.  VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, 1.I.3.a (August 11, 2015).  The Navy has provided a list of Navy job titles and probability of exposure to make determinations regarding the likelihood of exposure to asbestos in service.  The probability of the Veteran's military occupational specialty (MOS), Operations Officer, is rated as minimal.  Id. at Subpart ii, 1.I.3.c.  If an MOS is listed as minimal, probable, or highly probable, asbestos exposure for purposes of scheduling an examination is conceded.  Id. at. Subpart ii, 1.I.3.e.  

As to the petroleum fumes, the Veteran testified that he was exposed while he was aboard the USS Hooper about one year into active duty.  In particular, he stated that, while the ship was refueling, the oiler did not shut the pumps off and the tank overfilled and started to erupt out of its sounding tube, which resulted in approximately one inch of fuel covering the deck and sloshing up against the bunks and under the furniture.  See, Brd. Hrg. Tr. at 7.  Although the Veteran's service personnel records show that he was on that ship during a period of active duty, it would be helpful to have the ship history and deck logs of the ship in order to verify the incident and his exposure to petroleum fuel and fumes.  

Moreover, in regard to sinusitis, nosebleeds, and anosmia, there are two VA medical opinions of record.  In a December 2013 VA examination report, the examiner opined that the disabilities were related to his exposure to asbestos; however, the examiner did not provide any rationale.  In a January 2014 addendum opinion, the examiner based his decision, in part, on the fact that there was no documented exposure to asbestos during service.  In light of the foregoing, the Board finds that a VA examination and medical opinions are necessary in order to determine whether the claimed disabilities are related to the Veteran's exposure to asbestos and/or petroleum fumes.  

Additionally, it appears that there may be outstanding, potentially relevant records that should be secured.  In particular, the Board notes that there are no service treatment records associated with the claims file from when the Veteran was aboard the USS Hooper during his period of active duty from 1960 to 1963.  The only treatment records from that time seem to be from when he was grounded and sought medical treatment off of the ship.  Therefore, an attempt should be made to secure any outstanding service treatment records from when he was on the USS Hooper between 1960 and 1963.  Moreover, at the March 2015 hearing, the Veteran indicated that there may be outstanding records from his chiropractor.  Accordingly, any outstanding treatment records should be obtained.  

Finally, on review, it appears that the Veteran may not have received proper notice letters for his claims for service connection on a secondary basis.  Accordingly, the AOJ should ensure that the duty to notify has been met.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection for a right knee disorder, a left knee disorder, a back disorder, sinusitis, nose bleeds, and anosmia.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims on both a direct and secondary basis; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.


2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate entity, to request his complete service treatment records, to specifically include from when he was on aboard the USS Hooper from 1960 to 1963.  

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his records as well as any further action to be taken. 

3.  The AOJ should contact NAVSEA, the Veteran's unit, or any other appropriate entity to attempt to verify the Veteran's alleged in-service exposure to petroleum fuel and asbestos while assigned to the USS Hooper between 1960 and 1963. See March 2015 hearing testimony.  In so doing, ship histories and deck logs should be obtained and associated with the claims file.  

The Veteran has alleged in-service exposure to petroleum fuel and residual fumes when the USS Hooper was refueling and the oiler did not shut the pumps off so the tank overfilled and started to erupt out of its sounding tube, which resulted in approximately one inch of fuel covering the deck. 

He has also asserted that he was exposed to asbestos while serving on the USS Hooper during his two periods of active duty service and one period of ACDUTRA. He has stated that the ship underwent reconstruction while he was onboard. See March 2015 hearing transcript.

All attempts and responses should be documented.

4.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left knee disorder, right knee disorder, low back disorder, sinusitis, nose bleeds, and anosmia, to include any chiropractor.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee and left knee disorders that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left and right knee disorders.  For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to his military service.  In rendering this opinion, the examiner should address the December 1960 service treatment record that shows that the Veteran struck his left knee on the corner or edge of a sonar arm and experienced swelling, pain, and fluid in the knee.    

The examiner should also state whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's service-connected left foot Morton's neuroma.  In rendering the opinion, the examiner should address the Veteran's contention that he has an altered gait as a result of his Morton's neuroma.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current back disorders.  For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's service-connected left foot Morton's neuroma.  In rendering the opinion, the examiner should address the Veteran's contention that he has an altered gait as a result of his Morton's neuroma.  The examiner should also address the August 2010 private treatment record that stated that the Veteran had pain his left foot that is causing a limp and affecting his back.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

7.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any sinusitis, nosebleeds, and anosmia that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

a) The examiner should state whether it is at least as likely as not that the Veteran's sinusitis manifested in or is otherwise causally or etiologically related to his military service, to include any exposure to asbestos or petroleum fuels therein.  In rendering the opinion, the examiner should address the Veteran's contentions that he had sinus headaches since separation in 1963.  

b) The examiner should indicate whether the Veteran had a disability manifested by nosebleeds at any time during the appeal period (March 2009 to the present) or within close proximity thereto.  

If so, he or she should state whether it is at least as likely as not that the Veteran's nosebleeds manifested in or is otherwise causally or etiologically related to his military service, to include any exposure to asbestos or petroleum fuels therein.  

The examiner should also state whether it is at least as likely as not that the Veteran's nosebleeds are either caused by or permanently aggravated by sinusitis.  

c) The examiner should state whether it is at least as likely that the Veteran has anosmia that manifested in or is otherwise causally or etiologically related to his military service, to include any exposure to asbestos or petroleum fuels therein.  He or she should also opine as to whether it is at least as likely as not that anosmia was either caused by or permanently aggravated by his sinusitis.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

8.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

9.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


